IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10150
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

HAROLD PRYCE PARKER,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:98-CR-69-1-C
                       --------------------
                         January 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Harold Parker (“Parker”) appeals his convictions for

possession of counterfeit securities, 18 U.S.C. § 513(b),

interstate transportation of an implement used in counterfeiting,

18 U.S.C. § 2314, and aiding and abetting, 18 U.S.C. § 2.    He

argues that (1) there was insufficient evidence to support his

convictions; (2) he was subjected to prosecutorial misconduct;

(3) his trial counsel was ineffective; and (4) the district

court’s restitution order was erroneous.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10150
                                -2-

     We have reviewed the record and the briefs of the parties.

First, with respect to Parker’s insufficient evidence claim, the

record is not devoid of evidence pointing to guilt such that

there was a manifest miscarriage of justice.    See United States

v. Johnson, 87 F.3d 133, 136 (5th Cir. 1996).   Second, with

respect to his prosecutorial misconduct claim, Parker has failed

to show plain error.   See United States v. Wicker, 933 F.2d 284,

291 (5th Cir. 1991).   Third, with respect to his ineffective

assistance of counsel claim, Parker has failed to show prejudice.

See Strickland v. Washington, 466 U.S. 668, 694 (1984).     The

district court is AFFIRMED with respect to these three claims.

     With respect to his restitution order claim, Parker has

shown that the district court’s restitution order was illegal.

“[A] defendant . . . is only responsible for restitution for the

conduct underlying the offense for which he has been convicted.”

United States v. Mancillas, 172 F.3d 341, 343 (5th Cir. 1999).

The district court’s restitution order held Parker responsible

for damages resulting from past conduct and not the conduct

underlying the offenses for which he was convicted.   The

restitution component of Parker’s sentence is VACATED and the

ruling of the district court with regard to restitution is

REVERSED and REMANDED for sentencing consistent with this

opinion.

     AFFIRMED IN PART, REVERSED IN PART AND REMANDED.